Citation Nr: 1146379	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for diabetes mellitus rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating for diabetes mellitus.


FINDING OF FACT

As a result of his Type II diabetes mellitus, the Veteran has to restrict his diet and take oral medications; he is not, however, additionally required to regulate his activities.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2008 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's statements, his service treatment records, and post-service VA treatment records have been associated with the claims folder.  The Veteran was also afforded VA examinations and the examination reports are in the claims folder and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.  

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and an RO Decision Review Officer (DRO) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ and the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the VLJ and DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ and DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Analysis

The Veteran's service-connected diabetes mellitus is rated as 20-percent disabling under 38 C.F.R. § 4.119, DC 7913.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to DC 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

The Veteran underwent a VA examination in April 2008.  He was noted to use oral medications and insulin for his diabetes.  There was no history of ketoacidosis or hypoglycemia.  He was on a general diet and was restricted in activities by his hip arthritis, not his diabetes.  The Veteran reported that he was seen by an ophthalmologist one year ago and diabetic eye changes were not reported.  He was also noted to have a history of hypertension.  No erectile dysfunction was reported.  On physical examination, the Veteran was noted to have 1+ edema in his extremities.  Dorsalis pedis pulses were 1+ on the left and 0 to 1+ on the right.  The skin over the lower extremities was smooth and shiny.  The diagnosis was diabetes mellitus on insulin and oral therapy; hypertension, more likely than not unrelated to diabetes mellitus as renal function studies were normal; history of question transient cardiomyopathy; and marked obesity.

Private medical records dated between June 2007 and November 2008 reveal that the Veteran's diabetes mellitus was controlled with diet and oral medications.  He was not noted to have diabetic neuropathy.  Rather, the records indicate that the findings of neuropathy were made in the context of right hip osteoarthritis with related complications.  These records also show that the Veteran had no history of hypoglycemia.  The notes also reflect that very mild diabetic retinopathy was noted by the Veteran's eye providers; however, those records were not provided for review.  

At the Veteran's June 2009 RO hearing, he testified that he tries to exercise a little at home and to watch his diet.  He also stayed that he had been laid off from his job for the last 16 months, but he denied that the diabetes restricted his activities in any way.  He denied any history of hypoglycemia and stated that if he sticks with his diet he is pretty stable.  He denied having been by his medical providers told that a relationship existed between his diabetes mellitus and his heart problems.  He also stated that his physician was familiar with his problems with his feet.

The Veteran was afforded a VA examination in June 2009.  He was noted to use oral medications and insulin for his diabetes.  There was no history of ketoacidosis or hypoglycemia.  He was on a general diet and was restricted in activities by his hip arthritis, not his diabetes.  He reported that he was seen by an ophthalmologist one year ago and diabetic eye changes were not reported.  There was no history of cerebrovascular accident.  He reported a history of erectile dysfunction present 5-10 years.  He also reported that he saw his diabetic provider four times a year.  On physical examination, the Veteran's eyes were unremarkable.  There was 1+ edema in his extremities.  Dorsalis pedis pulses were 1+ bilaterally.  The skin over the lower extremities exhibited mild to moderate trophic changes.  The diagnoses were diabetes mellitus on insulin and oral therapy; hypertension, treated; cardiomyopathy of undetermined etiology; erectile dysfunction; and marked obesity.  

At the Veteran's August 2011 Travel Board hearing, he denied having any eye complications from his diabetes mellitus.  He stated that he has his eyes evaluated by his ophthalmologist every six months and has been told that everything is fine and that there are no signs of diabetic retinopathy.  The Veteran also denied any symptoms of numbness or tingling in his lower extremities.  He stated that he had not seen his physician in several years.  He further testified that he was not on a restricted diet and his activities were not regulated because of his diabetes.  He also indicated that his heart problems are unrelated to his diabetes.  He denied any recent increase in his diabetic symptoms despite his medications having been recently increased by his medical provider.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time during the course of this appeal.  In reaching this conclusion, it is noted that the criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus is currently treated by diet and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  He is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating.  Further, the Board finds that the evidence does not reflect any additional diabetic complications that require separate evaluations.  The Veteran has denied symptoms of diabetic neuropathy and also denied that he has been informed of the presence of diabetic retinopathy by his eye providers.  In light of the foregoing, the Board concludes that the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913 for any period of time that is covered by this appeal.  38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's diabetes mellitus disability.  The Veteran's service-connected diabetes mellitus disability manifests with the need for oral medications and a restricted diet.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Veteran has not indicated, nor does the evidence suggest, that his diabetes mellitus prevents him from working.  Indeed, the evidence shows that he is completely disabled due to his nonservice-connected cardiovascular condition.  Accordingly, the issue of entitlement to TDIU has not been raised in this claim.


ORDER

A rating higher than 20 percent for diabetes mellitus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


